Exhibit 2.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG COMMUNITY BANCORP. COMMUNITY NATIONAL BANK AND LYNDONBANK DATED AS OF AUGUST 1, 2007 TABLE OF CONTENTS ARTICLE I 1 CERTAIN DEFINITIONS 1 Section 1.01 Certain Definitions 1 ARTICLE II 8 THE MERGER 8 Section 2.01 Terms of the Merger 8 Section 2.02 Alternative Structure 8 Section 2.03 Name of the Surviving Bank 8 Section 2.04 Charter and Bylaws of the Surviving Bank 8 Section 2.05 Directors and Officers of the Surviving Bank 9 Section 2.06 Authorized Capital Stock 9 Section 2.07 Effect of the Merger 9 Section 2.08 Effective Date and Effective Time; Closing 9 Section 2.09 Additional Actions 9 Section 2.10 Absence of Control 10 ARTICLE III 10 MERGER CONSIDERATION; EXCHANGE PROCEDURES 10 Section 3.01 Merger Consideration; Effect on Seller Stock 10 Section 3.02 Cash Consideration 10 Section 3.03 Rights as Shareholders; Stock Transfers 10 Section 3.04 Dissenting Shares 11 Section 3.05 Exchange of Certificates; Payment of the Consideration 11 ARTICLE IV 13 REPRESENTATIONS AND WARRANTIES OF SELLER 13 Section 4.01 Organization, Good Standing and Authority of Seller 13 Section 4.02 Seller Capital Stock 13 Section 4.03 Subsidiaries 14 Section 4.04 Corporate Power; Documents and Records; Licenses and Qualifications 14 Section 4.05 Corporate Authority 14 Section 4.06 Regulatory Approvals; No Defaults 15 Section 4.07 Financial Statements 15 Section 4.08 Absence of Undisclosed Liabilities 16 Section 4.09 Absence of Certain Changes or Events 16 Section 4.10 Financial Controls and Procedures 18 Section 4.11 Governmental Filings and Regulatory Matters 18 Section 4.12 Legal Proceedings 19 Section 4.13 Compliance With Laws 19 Section 4.14 Material Contracts; Defaults 20 Section 4.15 Brokers 21 Section 4.16 Employee Benefit Plans 21 Section 4.17 Labor Matters 23 Section 4.18 Environmental Matters 24 Section 4.19 Tax Matters 25 Section 4.20 Investment Securities 26 Section 4.21 Derivative Transactions 27 Section 4.22 Loans; Nonperforming and Classified Assets 27 Section 4.23 Tangible Properties and Assets 29 Section 4.24 Intellectual Property 30 Section 4.25 Fiduciary Accounts 30 Section 4.26 Anti-takeover Provisions 30 Section 4.27 Insurance 30 Section 4.28 Anti-Money Laundering, OFAC and Customer Information Security 31 Section 4.29 Fairness Opinion 32 Section 4.30 Proxy Statement 32 Section 4.31 Disclosure 32 ARTICLE V 32 REPRESENTATIONS AND WARRANTIES OF BUYER AND BUYER BANK 32 Section 5.01 Organization, Good Standing and Authority of Buyer 33 Section 5.02 Organization, Standing and Authority of Buyer Bank 33 Section 5.03 Buyer Capital Stock 33 Section 5.04 Subsidiaries 33 Section 5.05 Corporate Power; Licenses and Qualifications 33 Section 5.06 Corporate Authority 33 Section 5.07 Regulatory Approvals; No Defaults 34 Section 5.08 Financial Statements 34 Section 5.09 Absence of Certain Changes or Events 35 Section 5.10 Financial Controls and Procedures 35 Section 5.11 Regulatory Matters 35 Section 5.12 Legal Proceedings 36 Section 5.13 Brokers 36 Section 5.14 Financial Ability 36 Section 5.15 Disclosure 37 ARTICLE VI 37 COVENANTS OF THE PARTIES 37 Section 6.01 Conduct of the Business of Seller 37 Section 6.02 Access to Properties and Records; Confidentiality 43 Section 6.03 No Solicitation; Acquisition Proposals 43 Section 6.04 Proxy Statement; Regulatory Matters; Consents 45 Section 6.05 Approval of Shareholders 46 Section 6.06 Press Releases 46 Section 6.07 Certain Policies 47 Section 6.08 Indemnification 47 Section 6.09 Employees ; Benefit Plans 48 Section 6.10 Notification of Certain Changes 50 Section 6.11 Current Information 50 Section 6.12 Board Packages 50 Section 6.13 Transition; Informational Systems Conversion 50 6.14 Branch Sales 51 ARTICLE VII 51 CONDITIONS TO CONSUMMATION OF THE MERGER 51 Section 7.01 Conditions to Obligations of the Parties to Effect the Merger 51 Section 7.02 Conditions to Obligations of Buyer 52 Section 7.03 Conditions to Obligations of Seller 53 Section 7.04 Frustration of Closing Conditions 53 ARTICLE VIII 53 TERMINATION 53 Section 8.01 Termination 53 Section 8.02 Special Payments 55 Section 8.03 Effect of Termination and Abandonment 56 ARTICLE IX 56 MISCELLANEOUS 56 Section 9.01 Survival 56 Section 9.02 Waiver; Amendment 56 Section 9.03 Counterparts 56 Section 9.04 Governing Law 57 Section 9.05 Expenses 57 Section 9.06 Notices 57 Section 9.07 Entire Agreement; No Third Party Beneficiaries 58 Section 9.08 Severability 58 Section 9.09 Enforcement of the Agreement 58 Section 9.10 Interpretation 58 Section 9.11 Effect of Investigations 59 Section 9.12 Assignment 59 This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is dated as of August 1, 2007, by and among Community Bancorp., a Vermont corporation headquartered in Derby, Vermont (“Buyer”), Community National Bank, a national banking association and wholly-owned subsidiary of Buyer headquartered in Derby, Vermont (“Buyer Bank”) and LyndonBank, a Vermont-chartered commercial bank headquartered in Lyndonville, Vermont (“Seller”). WITNESSETH WHEREAS, each of the Board of Directors of Buyer and Buyer Bank and the Board of Directors of Seller have each (i)determined that this Agreement and the business combination and related transactions contemplated hereby are in the best interests of their respective shareholders and entities and are consistent with and in furtherance of their respective business strategies; and (ii)approved this Agreement; WHEREAS, in accordance with the terms of this Agreement, Seller will merge with and into Buyer Bank (the “Merger”) in consideration for the payment of Merger Consideration (as defined herein) to the shareholders of Seller with respect to Seller Stock (as defined herein); WHEREAS, as a material inducement to Buyer to enter into this Agreement, each of the directors and executive officers of Seller has entered into a shareholder agreement with Buyer dated as of the date hereof (a “ShareholderAgreement”), substantially in the form attached hereto as Exhibit A pursuant to which each such director, executive officer has agreed, among other things, to vote all shares of Seller Stock owned by such person in favor of the approval of this Agreement and the transactions contemplated hereby, upon the terms and subject to the conditions set forth in such Shareholder Agreement; WHEREAS, the parties desire to make certain representations, warranties and agreements in connection with the transactions described in this Agreement and to prescribe certain conditions to consummation of such transactions; NOW, THEREFORE, in consideration of the mutual promises herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE I CERTAIN DEFINITIONS Section 1.01 Certain Definitions. The following terms are used in this Agreement with the meanings set forth below (unless the context otherwise requires, references to Articles and Sections refer to Articles and Sections of this Agreement): “AAI Standard” means, with respect to an environmental site assessment, standard E1527-05 promulgated by the American Society for Testing and Materials, as contemplated in the so-called “All Appropriate Inquiries” rule of the federal Environmental Protection Agency adopted under CERCLA. “Acquisition Proposal” means any proposal or offer with respect to any of the following (other than the transactions contemplated hereunder) involving Seller: (i)any merger, consolidation, share exchange, business combination or other similar transaction; (ii)any sale, lease, exchange, mortgage, pledge, transfer, liquidation or other disposition of assets and/or liabilities that, individually or in the aggregate, constitute 10% or more of the net revenues, net income or assets of Seller in a single transaction or series of transactions; (iii)any tender offer or exchange offer for 10% or more of the outstanding shares of Seller Stock or the filing of a registration statement under the Securities Act in connection therewith; or (iv)any public announcement by any Person (which shall include any regulatory application or notice, whether in draft or final form) of a proposal, plan or intention to do any of the foregoing or any agreement to engage in any of the foregoing. “Acquisition Transaction” means any of the following (other than the transactions contemplated hereunder involving Seller): (i)a merger, consolidation, share exchange, business combination or any similar transaction; (ii)a sale, lease, exchange, mortgage, pledge, transfer, liquidation or other disposition of assets and/or liabilities that, individually or in the aggregate, constitute 10% or more of the net revenues, net income or assets of Seller in a single transaction or series of transactions; (iii)a tender offer or exchange offer for 10% or more of the outstanding shares of Seller Stock or the filing of a registration statement under the Securities Act in connection therewith; or (iv)an agreement or commitment by Seller to take any action referenced above. “Agents” has the meaning set forth in Section 6.03(a). “Agreement” has the meaning set forth in the preamble to this Agreement, as this Agreement may be amended or modified from time to time in accordance with Section9.02. “Bank Merger Agreement” has the meaning set forth in Section 2.01. “BOLI” has the meaning set forth in Section4.14(a). “Business Day” means Monday through Friday of each week, except a legal holiday recognized as such by the U.S. Government or any day on which banking institutions in the State of Vermont are authorized or obligated to close. “Buyer” means Community Bancorp., as set forth in the preamble to this Agreement. “BuyerBank” means Community National Bank, as set forth in the preamble to this Agreement. “Buyer Bank Board” means the Board of Directors of Buyer Bank. “Buyer Benefit Plan” has the meaning set forth in Section6.09(a). “Buyer Board” means the Board of Directors of Buyer. “Buyer Disclosure Schedule” means a disclosure schedule delivered by Buyer to Seller on or prior to the date hereof setting forth, among other things, items the disclosure of which is necessary or appropriate either in response to an express provision of this Agreement or as an exception to one or more of its representations and warranties in Article V or its covenants in Article VI. “Buyer Financial Statements” has the meaning set forth in Section5.08. “Buyer Special Payment” shall have the meaning set forth in Section 8.02(a). “CERCLA” means the Comprehensive Environmental Response, Compensation and Liability Act, as amended, 42U.S.C.§9601 et seq. “Certificate” means any certificate that immediately prior to the Effective Time represents shares of Seller Stock. “Closing” and “Closing Date” have the meanings set forth in Section2.08(b). “Code” means the Internal Revenue Code of 1986, as amended. “CRA” has the meaning set forth in Section 4.11(a). “Confidentiality Agreement” means the confidentiality agreements between Seller and Buyer Bank (on behalf of itself and Buyer) dated July 12, 2007. “Derivative Transaction” means any swap transaction, option, warrant, forward purchase or sale transaction, repurchase agreement, futures transaction, cap transaction, floor transaction or collar transaction relating to one or more currencies, commodities, bonds, equity securities, loans, interest rates, catastrophe events, weather-related events, credit-related events or conditions or any indices, or any other similar transaction (including any option with respect to any of these transactions) or combination of any of these transactions, including collateralized mortgage obligations or other similar instruments or any debt or equity instruments evidencing or embedding any such types of transactions, and any related credit support, collateral or other similar arrangements related to such transactions. “Dissenting Shares” has the meaning set forth in Section3.04. “EffectiveDate” has the meaning set forth in Section2.08(a). “EffectiveTime” has the meaning set forth in Section2.08(a). “Environmental Documents” has the meaning set forth in Section 4.18 (viii) “Environmental Law” means any federal, state or local law, regulation, order, decree, permit, authorization, opinion or agency requirement relating to: (a)the protection or restoration of the environment, health, safety, or natural resources, (b)the handling, use, presence, storage, disposal, release or threatened release of any Hazardous Substance or (c)wetlands, indoor air pollution, contamination or any injury or threat of injury to persons or property in connection with any Hazardous Substance. The term Environmental Law includes, but is not limited to, the following statutes, as amended, any successor thereto, and any regulations promulgated pursuant thereto, and any state or local statutes, ordinances, rules, regulations and the like addressing similar issues: (a) CERCLA; the Resource Conversation and Recovery Act, as amended, 42U.S.C.§6901, et seq.; the Clean Air Act, as amended, 42U.S.C.§7401, et seq.; the Federal Water Pollution Control Act, as amended, 33U.S.C.§1251, et seq.; the Toxic Substances Control Act, as amended, 15U.S.C.§2601, et seq.; the Emergency Planning and Community Right to Know Act, 42U.S.C.§1101, et seq.; the Safe Drinking Water Act; 42U.S.C.§300f, et seq.; the Occupational Safety and Health Act, 29U.S.C.§651, et seq.; and (b)any common law (including without limitation common law that may impose strict liability) that may impose liability or obligations for injuries or damages due to the presence of or exposure to any Hazardous Substance. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” has the meaning set forth in Section4.16(c). “Exchange Agent” has the meaning set forth in Section 3.05(a). “FDIC” means the Federal Deposit Insurance Corporation. “FHLB” means the Federal Home Loan Bank of Boston, or any successor thereto. “FRB” means the Board of Governors of the Federal Reserve System. “GAAP” means accounting principles generally accepted in the United States of America. “Governmental Authority” means any federal, state or local court, administrative agency or commission or other governmental authority or instrumentality. “Hazardous Substance” includes but is not limited to any and all substances (whether solid, liquid or gas) defined, listed, or otherwise classified as pollutants, hazardous wastes, hazardous substances, hazardous materials, extremely hazardous wastes, economic poisons, or words of similar meaning or regulatory effect under any present or future Environmental Laws or that may have a negative impact on human health or the environment, including but not limited to petroleum and petroleum products, asbestos and asbestos-containing materials, polychlorinated biphenyls, lead, radon, radioactive materials, flammables and explosives, mold, mycotoxins, microbial matter and airborne pathogens (naturally occurring or otherwise), but excluding substances of kinds and in amounts ordinarily and customarily used or stored in similar properties for the purposes of cleaning or other maintenance or operations. “Indemnified Party” and “Indemnifying Party” have the meanings set forth in Section6.08(a). “Informational Systems Conversion” has the meaning set forth in Section6.13. “Insurance Policies” has the meaning set forth in Section4.27(a). “Intellectual Property” means as to Seller (i)trademarks, service marks, trade names, Internet domain names, designs, logos, slogans, and general intangibles of like nature, together with all goodwill, registrations and applications related to the foregoing, and includes any of the foregoing relating to any name under which Seller previously conducted business; (ii)patents; (iii)copyrights (including any registrations and applications for any of the foregoing); (iv)Software; and (v) Seller’s proprietary interest in anytechnology, trade secrets and other confidential information, know-how, proprietary processes, formulae, algorithms, models, and methodologies. “IRS” means the Internal Revenue Service. “Knowledge” as used with respect to a Person (including references to such Person being aware of a particular matter) means those facts that are known by the senior officers or directors of such Person, and includes any facts, matters or circumstances set forth in any written notice from any other Person (including any Governmental Authority) or any other written notice or correspondence received by that Person. “Leases” has the meaning set forth in Section4.23(b). “Liens” means any charge, mortgage, pledge, security interest, restriction, claim, lien or encumbrance. “Loans” has the meaning set forth in Section4.22(a). “Material Adverse Effect” means (a)with respect to Seller, any effect that is or could reasonably be expected to be material and adverse to the financial position, results of operations or business of Seller or that could reasonably be expected to materially impair the ability of Seller to perform its obligations under this Agreement or otherwise materially impairs the ability of Seller to consummate the transactions contemplated by this Agreement; provided, however, that Material Adverse Effect shall not be deemed to include (i)changes in banking and similar laws of general applicability or interpretations thereof by Governmental Authorities, (ii)changes in GAAP or regulatory accounting requirements applicable to banks generally, and (iii)changes in general economic conditions; and (b)with respect to Buyer, any effect that could reasonably be expected to materially impair the ability of Buyer to make payment at the Effective Time of the aggregate Merger Consideration or otherwise materially impair the ability of Buyer to consummate the transactions contemplated by this Agreement. “Merger” has the meaning set forth in the recitals to this Agreement. “MergerConsideration” means the cash consideration to be paid by Buyer for each share of Seller Stock, as provided in Section 3.02. “NBA” means the National Bank Act, as amended, codified at 12 USC §§ 1 et seq. “OCC” means the United States Office of the Comptroller of the Currency. “OREO” has the meaning set forth in Section4.09(b)(viii). “Patriot Act” has the meaning set forth in Section 4.13(a). “Person” means any individual, bank, corporation, partnership, association, joint-stock company, business trust, limited liability company, joint venture, unincorporated organization or other organization or firm of any kind or nature. “Proxy Statement” means the proxy statement of Seller, satisfying all requirements of applicable corporate, securities and banking laws, together with any amendments and supplements thereto, prepared by Seller and delivered to holders of Seller Stock in connection with the solicitation of their approval of this Agreement. “Regulatory Order” has the meaning set forth in Section4.11(b). “Rights” means, with respect to Seller, (i) warrants, options, rights, convertible securities and other arrangements or commitments which obligate Seller to issue or dispose of any of its capital stock or other ownership interests; (ii) any right issued or created by Seller, payable (now or in the future) in cash based upon or in reference to the trading price or value of Seller Stock, or changes in such trading price or value, including, without limitation, restricted stock units, stock appreciation limits and phantom stock. “SEC” means the United States Securities and Exchange Commission. “Seller Board Package” means any materials distributed to the members of Seller’s Board of Directors in connection with any regular or special board meeting or action by written consent of directors, including, without limitation, as applicable, agendas, draft minutes, financial reports, audit reports, management reports and other information, contracts and policies and procedures, but not including any material properly excludable under Section 6.12. “Seller” means LyndonBank, as set forth in the preamble to this Agreement. “Seller Benefit Plans” has the meaning set forth in Section4.16(a). “Seller Board” means the Board of Directors of Seller. “Seller Disclosure Schedule” means a disclosure schedule delivered by Seller to Buyer on or prior to the date hereof setting forth, among other things, items the disclosure of which is necessary or appropriate either in response to an express provision of this Agreement or as an exception to one or more of its representations and warranties in Article IV or its covenants in Article VI. “Seller Employees” has the meaning set forth in Section4.16(a). “Seller ESOP” means the Employee Stock Purchase Plan maintained by Seller for the benefit of its employees. “Seller Financial Statements” has the meaning set forth in Section4.07. “Seller Intellectual Property” has the meaning set forth in Section 4.24. “Seller Loan Property” has the meaning set forth in Section4.18. “Seller Pension Plan” has the meaning set forth in Section4.16(b). “Seller Shareholder Meeting” has the meaning set forth in Section6.05. “Seller Special Payment” shall have the meaning set forth in Section 8.02(b). “Seller Stock” means the common stock, $0.50 par value per share, of Seller. “Settlement Agreement” has the meaning set forth in Section6.09(e). “ShareholderAgreement” has the meanings set forth in the recitals to this Agreement. “Software” means computer programs, whether in source code or object code form (including any and all software implementation of algorithms, models and methodologies), databases and compilations (including any and all data and collections of data), and all documentation (including user manuals and training materials) related to the foregoing. “Subsidiary” means, with respect to any party to this Agreement, any corporation or other entity of which a majority of the capital stock or other ownership interest having ordinary voting power to elect a majority of the board of directors or other persons performing similar functions are at the time directly or indirectly owned by such party. “SuperiorProposal” means, with respect to Seller, any bona fide written proposal made by a Person not a party to this Agreement to acquire, directly or indirectly, including pursuant to a tender offer, exchange offer, merger, consolidation, business combination, recapitalization, liquidation, dissolution or similar transaction, for consideration consisting of cash and/or securities, more than 50% of the combined voting power of the shares of Seller Stock then outstanding, or all or substantially all of the assets of Seller, and otherwise (a)on terms which Seller Board determines in good faith, after consultation with its financial advisor, to be more favorable from a financial point of view to Seller’s shareholders than the transaction contemplated by this Agreement, and (b)that constitutes a transaction that, in Seller Board’s good faith judgment, is reasonably likely to be consummated on the terms set forth, taking into account all legal, financial, regulatory and other aspects of such proposal. “Surviving Bank” has the meaning set forth in Section2.01(a). “Tax” and “Taxes” mean all federal, state, local or foreign income, gross income, gains, gross receipts, deposits, sales, use, ad valorem, goods and services, capital, production, transfer, franchise, windfall profits, license, withholding, payroll, employment, disability, employer health, excise, estimated, severance, stamp, occupation, property, environmental, custom duties, unemployment or other taxes of any kind whatsoever, together with any interest, additions or penalties thereto and any interest in respect of such interest and penalties. “TaxReturns” means any return, declaration or other report (including elections, declarations, schedules, estimates and information returns) with respect to any Taxes. “Termination Date” has the meaning set forth in Section8.01(f). “Title 11A” has the meaning set forth in Section 3.04. “VBC” means the Vermont banking code, codified at Title 8, Part 5, of the Vermont Statutes Annotated, Chapters 200 et seq. “VBD” means the Vermont Department of Banking, Insurance, Securities and Health Care Administration. ARTICLE II THE MERGER Section 2.01 Terms of the Merger. Subject to the terms and conditions of this Agreement, at the Effective Time, Seller shall merge with and into Buyer Bank, and Buyer Bank shall be the surviving entity (hereinafter sometimes referred to as the “SurvivingBank”) and shall continue to be governed by the laws of the United States. Buyer will cause Buyer Bank to, and Seller shall, execute and deliver a Bank Merger Agreement substantially in the form attached to this Agreement as Exhibit B (“BankMerger Agreement”). As part of the Merger and except as otherwise provided in Section 3.01 hereof, all outstanding shares of Seller Stock shall, at the Effective Time, be cancelled and converted into the right to receive the Merger Consideration pursuant to the terms of the Bank Merger Agreement and Article III hereof. Section 2.02 Alternative Structure. Buyer may, at any time prior to the Effective Time, change the method of effecting the combination of Buyer and Seller (including the provisions of this Article II) if and to the extent it reasonably deems such change to be necessary, appropriate or desirable; provided, however, that no such change shall (i)alter or change the amount or form of or the number of shares of Seller Stock entitled to be exchanged for the Merger Consideration; or (ii)materially impede or delay consummation of the transactions contemplated by this Agreement. In the event Buyer makes such a change, Seller agrees to execute an appropriate amendment to this Agreement reasonably satisfactory to Seller, and to execute such other documents in order to reflect such change as Buyer may reasonably request. Section 2.03 Name of the Surviving Bank. The name of the Surviving Bank upon consummation of the Merger shall be “Community National Bank.” Section 2.04 Charter and Bylaws of the Surviving Bank. The charter and bylaws of the Surviving Bank upon consummation of the Merger shall be the charter and bylaws of Buyer Bank as in effect immediately prior to consummation of the Merger. Section 2.05 Directors and Officers of the Surviving Bank. Except as provided in this Section 2.05, the directors and officers of the Surviving Bank immediately after the Effective Time shall consist of the directors and officers of Buyer Bank in office immediately prior to the Effective Time.At the Effective Time, the number of persons constituting the Board of Directors of Surviving Bank shall be increased by one member to be selected by Buyer from the Seller Board, to serve (subject to qualification under 12 CFR 7.2005, and compliance with 12 CFR 7.2008) for a term to expire at the Surviving Bank’s next annual meeting, and thereafter renominated and elected to such position for at least one additional one year term. Section 2.06 Authorized Capital Stock. The authorized capital stock of the Surviving Bank upon consummation of the Merger shall be as set forth in the articles of association of Buyer Bank immediately prior to the Merger. Section 2.07 Effect of the Merger. At the Effective Time, the effect of the Merger shall be as provided under the NBA, the VBC, and the regulations promulgated thereunder, and in the Bank Merger Agreement. Without limiting the generality of the foregoing, and subject thereto, at the Effective Time, the separate corporate existence of Seller shall cease and all of the assets, rights, privileges, powers, franchises, properties, debts, liabilities, obligations, restrictions, and duties of Seller shall be vested in and assumed by Buyer Bank, by operation of law and without further instrument of transfer or assumption. Section 2.08 Effective Date and Effective Time; Closing. (a)Effective Date and Time.Subject to the terms and conditions of this Agreement, Buyer will, and will cause Buyer Bank to, take all actions and make all such filings as may be required to consummate the Merger under applicable laws and regulations. The Merger provided for herein shall become effective after satisfaction or waiver of all conditions set forth herein, on such date (the “EffectiveDate”) and at such time (the “EffectiveTime”) as the parties may agree upon and as specified in the OCC’s certification of Merger issued pursuant to 12 USC § 215a and applicable rules and regulations of the OCC. (b)Closing.A closing (the “Closing”) shall take place on the business day immediately preceding the Effective Time at 10:00 a.m., Eastern time, at the principal offices of Buyer in Derby, Vermont, or such other place, at such other time, or on such other date as the parties may mutually agree upon (such date, the “Closing Date”). At the Closing, there shall be delivered to Buyer and Seller the certificates and other documents required to be delivered under Article VII hereof. Section 2.09 Additional Actions. If, at any time after the Effective Time, Buyer shall consider or be advised that any further deeds, documents, instruments, assignments or assurances in law or any other acts are necessary or desirable to (i)vest, perfect or confirm, evidence or record or otherwise, in Buyer Bank its right, title or interest in, to or under any of the assets, rights, properties, franchises, powers or privileges of Seller, or (ii)otherwise carry out the purposes of this Agreement, Seller and its officers and directors shall be deemed to have granted to each of Buyer and Buyer Bank an irrevocable power of attorney to execute and deliver, in such official corporate capacities, all such deeds, documents, assignments or assurances in law or any other acts as are necessary or desirable to (A)vest, perfect or confirm, of record or otherwise, in Buyer Bank all of Seller’s right, title or interest in, to or under any of the assets, rights, properties, franchises, powers or privileges of Seller or (B)otherwise carry out the purposes of this Agreement, and the officers and directors of each of Buyer and Buyer Bank are authorized in the name of Seller or otherwise to take any and all such action in the name and on behalf of the Seller. Section 2.10 Absence of Control. Notwithstanding any other specific provision of this Agreement, it is the intent of the parties that neither Buyer nor Buyer Bank by reason of this Agreement (including its Exhibits) shall be deemed to have power to control, directly or indirectly, Seller or to exercise, directly or indirectly, a controlling influence over the management or policies of Seller until the Effective Time. ARTICLE III MERGER CONSIDERATION; EXCHANGE PROCEDURES Section 3.01 Merger Consideration; Effect on Seller Stock. Subject to the provisions of this Agreement, at the Effective Time, automatically by virtue of the Merger and without any action on the part of any Person, all shares of Seller Stock held in the treasury of Seller and each share of Seller Stock owned by Buyer or any direct or indirect wholly owned Subsidiary of Buyer or of Seller immediately prior to the Effective Time (other than shares held in a fiduciary capacity or in connection with debts previously contracted) shall cease to exist, and the Certificates for such shares shall be canceled as promptly as practicable thereafter, and no payment or distribution shall be made in consideration therefor. All remaining shares of Seller Stock issued and outstanding immediately prior to the Effective Time shall cease to exist and (except for Dissenting Shares, which shall be governed by Section 3.04) shall become and be converted into the right to receive the Merger Consideration, pursuant to the terms of this Article III. Section 3.02 Cash Consideration. Each issued and outstanding share of Seller Stock that is to be converted into the right to receive the Merger Consideration under the terms of Section 3.01 shall be converted into the right to receive a cash payment of $25.25, without interest (the “Merger Consideration”). Section 3.03 Rights as Shareholders; Stock Transfers. At the Effective Time, holders of Seller Stock shall cease to be, and shall have no rights as, shareholders of Seller other than the right to receive the consideration provided under this Article III. After the Effective Time, there shall be no transfers on the stock transfer books of Seller of shares of Seller Stock. Section 3.04 Dissenting Shares. At the Effective Time, each outstanding share of Seller Stock the holder of which has perfected his or her right to dissent from the Merger under the VBC and Title 11A of the Vermont Statutes Annotated (“Title 11A”) and has not withdrawn, waived or otherwise lost such rights as of the Effective Time (the “Dissenting Shares”) shall not be converted into the right to receive the Merger Consideration, and the holder thereof shall be entitled only to such rights as are granted by such provisions of the VBC and Title 11A. If any holder of Dissenting Shares shall fail to perfect or shall have withdrawn, waived or otherwise lost the right to dissent, the Dissenting Shares held by such holder shall thereupon be treated as though such Dissenting Shares had been converted at the Effective Time into the right to receive the Merger Consideration to which such holder would be entitled pursuant to Section3.02 hereof. Seller shall give Buyer prompt notice upon receipt by Seller of any written demands for payment of the fair value of shares of Seller Stock and of withdrawals of such demands and any other instruments provided pursuant to Title 11A. Any payments made in respect of Dissenting Shares shall be made by Buyer or Surviving Bank. Section 3.05 Exchange of Certificates; Payment of the Consideration. (a)Appointment of Exchange Agent.Buyer shall appoint an agent, which shall be reasonably acceptable to Seller (the “Exchange Agent”) for the purpose of exchanging the Certificates for the Merger Consideration. (b)Transmittal Letter.Promptly after the Effective Time, but in no event later than five (5)Business Days thereafter, Buyer shall cause the Exchange Agent to mail or deliver to each Person who was, immediately prior to the Effective Time, a holder of record of Seller Stock (other than Dissenting Shares) a form of letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to Certificates shall pass, only upon proper delivery of such Certificates to the Exchange Agent) containing instructions for use in effecting the surrender of Certificates in exchange for the Merger Consideration. Upon surrender to the Exchange Agent of a Certificate for cancellation together with such letter of transmittal, duly executed and completed in accordance with the instructions thereto and accompanied by any required documentation of ownership or authority, the holder of such Certificate shall promptly be provided in exchange therefor a check in the amount of the aggregate Merger Consideration to which such holder is entitled pursuant to this Article III, and the Certificate so surrendered shall forthwith be canceled. No interest will accrue or be paid with respect to the Merger Consideration. (c) Payment to Other than Record Owner.
